Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 1 of 10 PageID #: 139



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

EDISA SULJANOVIC,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )              No. 4:20-CV-534 RLW
                                                   )
STATE FARM MUTUAL AUTOMOBILE                       )
INSURANCE COMPANY,                                 )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant State Farm Mutual Automobile Insurance

Company's ("State Farm") Motion for Protective Order Concerning 30(b)(6) Deposition Topic

No. 9 (ECF No. 32) filed pursuant to Rule 26(c), Federal Rules of Civil Procedure. Plaintiff

Edisa Suljanovic ("Plaintiff') opposes the Motion and it is fully briefed.          After careful

consideration of the motion papers, the Court will deny State Farm's Motion for Protective Order

except as to the time period of the discovery request at issue.

Background

       Plaintiff filed this action in the Circuit Court of the City of St. Louis and State Farm

removed it to this Court on the basis of diversity of citizenship jurisdiction under 28 U.S.C.

§ 1332(a). The case arises out of a motor vehicle accident on June 18, 2019. Plaintiff alleges

she was injured as a result of the carelessness and negligence of a third party driver. Plaintiff

brings this first-party breach of insurance contract claim for underinsured motorist benefits under

her State Farm automobile policy. Plaintiff also asserts a claim for statutory vexatious refusal to

pay her claim under§ 375.420 of the Missouri Revised Statutes.
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 2 of 10 PageID #: 140



          Plaintiff served a Rule 3 0(b)( 6) notice of deposition on State Farm, specifying nine topics

for examination. State Farm seeks a protective order to preclude 30(b)(6) deposition testimony

regarding topic No. 9, which seeks the following documents and information:                "Copies of

financial incentives or bonuses that could be awarded to or earned by Defendant's claim

personnel and adjusters based upon the amount of money paid or not paid in settlement of

uninsured and underinsured motorist claims." State Farm asserts this information is not relevant

to any claim or defense in this case and states it was previously subject to unchallenged

objections during written discovery. Plaintiff responds that the topic is relevant to her statutory

vexatious refusal to pay claim because if State Farm's adjusters and claims personnel are

incentivized to deny claims, they may have denied her claim on that basis rather than on its

merits.

Legal Standards

          A. Scope of Discovery

          The scope of discovery for actions filed in federal court is set forth in Federal Rule of

Civil Procedure 26:

                 Scope in General. Unless otherwise limited by court order, the
                 scope of discovery is as follows: Parties may obtain discovery
                 regarding any nonprivileged matter that is relevant to any party's
                 claim or defense and proportional to the needs of the case,
                 considering the importance of the issues at stake in the action, the
                 amount in controversy, the parties' relative access to relevant
                 information, the parties' resources, the importance of the discovery
                 in resolving the issues, and whether the burden or expense of the
                 proposed discovery outweighs its likely benefit. Information
                 within this scope of discovery need not be admissible in evidence
                 to be discoverable.

Rule 26(b)(l), Fed. R. Civ. P.

          "The scope of discovery under Rule 26(b) is extremely broad." Gowan v. Mid Century

Ins. Co., 309 F.R.D. 503, 508 (D.S.D. 2015) (citing 8 Charles A. Wright & Arthur R. Miller,

                                                    2
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 3 of 10 PageID #: 141



Federal Practice & Procedure§ 2007, 3637 (1970)). "Mutual knowledge of all the relevant facts

gathered by both parties is essential to proper litigation. To that end, either party may compel

the other to disgorge whatever facts he has in his possession." Hickman v. Taylor, 329 U.S. 495,

507 (1947). Relevancy in this context "has been construed broadly to encompass any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case." Jo Ann Howard & Assocs., P.C. v. Cassity, 303 F.R.D. 539, 542 (E.D. Mo.

2014) (citation and quotation omitted).

       After the proponent of discovery makes a threshold showing of relevance, the party

opposing it has the burden of showing its objections are valid by providing specific explanations

or factual support as to how each discovery request is improper. Id. (citing Hofer v. Mack

Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993), and St. Paul Reins. Co. v. Commercial Fin.

Corp., 198 F.R.D. 508, 511-12 (N.D. Iowa 2000)). The opposing party must demonstrate "that

the requested documents either do not come within the broad scope of relevance defined

pursuant to Rule 26(b)(l) or else are of such marginal relevance that the potential harm

occasioned by discovery would outweigh the ordinary presumption in favor of broad disclosure."

Id. (quoted case omitted). "Rule 26 requires 'a particular and specific demonstration of fact, as

distinguished from stereotyped and conclusory statements."' Vallejo v. Amgen, Inc., 903 F.3d

733, 743 (8th Cir. 2018) (quoting Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212

(8th Cir. 1973)).

       Rule 26(b)(l) was amended in 2015 to include a "proportionality" requirement for the

parties and the court to consider in resolving discovery disputes. Fed. R. Civ. P. 26 advisory

committee's notes to 2015 amendment. The amendment does not "alter the basic tenet that Rule

26 is to be liberally construed to permit broad discovery." Prime Aid Pharmacy Corp. v. Express



                                                 3
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 4 of 10 PageID #: 142



Scripts, Inc., 2017 WL 67526, at *4 (E.D. Mo. Jan. 6, 2017) (quoted case and internal citation

omitted).   Also, "[T]he existing allocation of burdens to show undue burden or lack of

proportionality have not fundamentally changed."       Vallejo, 903 F.3d at 742 (quoted case

omitted).   "A party claiming requests are unduly burdensome cannot make conclusory

allegations, but must provide some evidence regarding the time or expense required."           Id.

(quoted case omitted).

       B. Protective Order Standard

       A party may move for a protective order pertaining to discovery requests in order to

"protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense[.]" Fed. R. Civ. P. 26(c)(l). "Because of liberal discovery and the potential for abuse,

the federal rules 'confer[ ] broad discretion on the [district] court to decide when a protective

order is appropriate and what degree of protection is required."' Misc. Docket Matter No. 1 v.

Misc. Docket Matter No. 2, 197 F.3d 922, 925 (8th Cir. 1999) (quoting Seattle Times Co. v.

Rhinehart, 467 U.S. 30, 36 (1984)). "The party moving for the protective order has the burden to

demonstrate good cause for issuance of the order." Buehrle v. City of O'Fallon, Mo., 2011 WL

529922, at *2 (E.D. Mo. Feb. 8, 2011) (citation omitted). To show good cause, "the parties

seeking protection must show that specific prejudice or harm will result if no protective order is

granted." Id. (citation omitted). The prejudice or harm Rule 26(c) will protect against includes

"annoyance, embarrassment, oppression, or undue burden or expense." See Fed. R. Civ. P.

26(c); Crawford-El v. Britton, 523 U.S. 574, 599 (1998).           Stereotypical and conclusory

statements are insufficient to establish good cause under Rule 26(c). Misc. Docket Matter No. 1,

1'97 F .3d at 926. "Rule 26(c) confers broad discretion on the trial court to decide when a




                                                4
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 5 of 10 PageID #: 143



protective order is appropriate and what degree of protection is required." Seattle Times, 467

U.S. at 36; Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358,362 (8th Cir. 2003).

Discussion

       As previously stated, Topic 9 seeks: "Copies of financial incentives or bonuses that could

be awarded to or earned by Defendant's claim personnel and adjusters based upon the amount of

money paid or not paid in settlement of uninsured and underinsured motorist claims."

       State Farm first asserts that Plaintiff sought the production of documents on this topic but

did not file a motion to compel after State Farm objected. This appears to be an argument that

Plaintiff waived the right to engage in further discovery on the topic. State Farm next asserts the

topic seeks information that is "clearly irrelevant" and "not proportional to the interests of the

case" because Plaintiffs Petition has not pied any facts to support a claim that "claim personnel

and adjusters" acted in contravention of his or her proper duties, or that the dispute between the

parties would somehow be more easily or readily resolved if Plaintiff were allowed to delve into

sensitive areas such as employee compensation. (ECF No. 33 at 3.) State Farm also asserts the

request is too broad because it (1) is not limited to the individuals who adjusted her claim but

rather seeks information concerning all State Farm employees in the stated classification, (2)

seeks information regarding both uninsured and underinsured motorist claims, and the instant

case concerns only an underinsured motorist claim, and (3) is not limited in time and any time

period beyond the date on which Plaintiffs claim was adjusted has no relevance to this suit.

       Plaintiff responds that State Farm's argument the financial incentives it offers to its

employees who decide whether or not to pay claims are irrelevant ignores the purpose of

§ 375.420. Plaintiff contends any financial incentives State Farm offers its claims handling

personnel that incentivize the denial of legitimate claims is relevant to vexatious refusal under



                                                 5
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 6 of 10 PageID #: 144



§ 375.420, which provides for additional damages above policy limits where the insurer fails to

pay a loss "without reasonable cause or excuse." Plaintiff states the purpose of§ 375.420 is to

make the insured whole in a practical sense and to provide an incentive for insurance companies

to pay legitimate claims without litigation, citing Drury Co. v. Missouri United School Ins.

Counsel, 455 S.W.3d 30 (Mo. Ct. App. 2014). Plaintiff argues that if State Farm incentivizes the

denial of legitimate claims, a jury could reasonably believe the claims handlers who denied

Plaintiffs claim were motivated by the financial incentive rather than the merits of her claim.

       To prove a vexatious refusal to pay claim under Missouri law, Plaintiff must prove: "(1)

she had an insurance policy with State Farm; (2) State Farm refused to pay; and, (3) State Farm's

refusal was without reasonable cause or excuse." Dhyne v. State Farm Fire and Cas. Co., 188

S.W.3d 454, 457 (Mo. 2006) (en bane). It is well settled under Missouri law that "direct and

specific evidence of vexatious refusal is not required and 'the jury may find vexatious refusal or

delay upon a general survey and a consideration of the whole testimony and all the facts and

circumstances in connection with the case."' Id. at 458 (quoting DeWitt v. American Family

Mut. Ins. Co., 667 S.W.2d 700, 710 (Mo. 1984) (en bane).           As stated above, the scope of

discovery under Rule 26(b) is extremely broad as to relevant evidence. Gowan, 309 F.R.D. at

508. Under Federal Rule of Evidence 401, evidence is relevant "if it has any tendency to make a

fact more or less probable than it would be without the evidence[.]" Fed. R. Evid. 401 (emphasis

added). Rule 401 sets a "extremely low burden" for relevancy. Kozlov v. Associated Wholesale

Grocers, Inc., 818 F.3d 380,396 (8th Cir. 2016).

       The Court finds Plaintiff has established a threshold showing of relevance for the

requested discovery. Any State Farm documents reflecting a practice or program of providing

financial incentives to its claims handlers or adjusters for denying claims is relevant or



                                                 6
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 7 of 10 PageID #: 145



reasonably calculated to lead to the discovery of admissible evidence, as it may contain

information about practices that were applied in the denial of Plaintiffs underinsured motorist

claim. Neither party cited the Court to any Missouri authority, but numerous federal trial courts

have ordered production of documents that may reflect an insurer's financial incentive to

employees in the context of bad faith claims. See,~. Vibal v. GEICO Cas. Co., 2018 WL

571948, at *4 (S.D. Cal. Jan. 26, 2018) (ordering defendant to produce documents concerning

"the existence or extent of any policies or practices relating to incentives to handle claims in a

specific manner."); Ingram v. Great Am. Ins. Co., 112 F.Supp.3d 934, 940 (D. Ariz. 2015)

(ordering defendant to produce adjustor personnel files, including participation in an incentive

plan, because "the potential probative value of the information contained in those records

outweigh[s] any privacy concerns" and " [e]vidence regarding whether Defendants 'set arbitrary

goals for the reduction of claims paid' and whether '[t]he salaries and bonuses paid to claims

representatives were influenced by how much the representatives paid out on claims' is relevant

to whether Defendants acted unreasonably and knew it."); Dziadek v. Charter Oak Fire Ins. Co.,

2014 WL 820049, at *7 (D.S.D. Mar. 3, 2014) ("Personnel files may be relevant in an insurance

bad faith case to show some distorted financial incentive encouraging claims denials and thus

may be relevant to a punitive damage claim as well."); Saldi v. Paul Revere Life Ins. Co., 224

F.R.D. 169, 185 (E.D. Pa. 2004) (finding discoverable information about awards and financial

bonus programs for which claims personnel could qualify).

       State Farm thus has the burden of showing it is entitled to a protective order by providing

specific explanations or factual support as to how the discovery request is improper and will

cause it "annoyance, embarrassment, oppression, or undue burden or expense." See Fed. R. Civ.

P. 26(c). As an initial matter, State Farm cites no legal authority to support its argument that



                                                7
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 8 of 10 PageID #: 146



Plaintiff waived the right to conduct discovery on Topic 9. The Court is not aware of any

Federal Rule of Civil Procedure or legal principle to support such a waiver argument. And there

may be legitimate reasons Plaintiff chose not to file a motion to compel as to her request for

production of documents, including that she could obtain the information by other means.

       To the extent State Farm argues that Topic No. 9 will require "employees to testify about

their compensation" (ECF No. 33 at 5), it attempts to attack a straw man. Topic No. 9 seeks

documents and information from a Rule 30(b)(6) corporate designee about possible State Farm

financial incentives offered to its claims adjusters and handlers to deny valid claims. Topic 9

does not seek to discover employee personnel files. Even if it did, these could be produced with

redactions or pursuant to an appropriate protective order. See,~' Vibal, 2018 WL 571948, at

*4; Ingram, 112 F.Supp.3d at 940.

       The Court finds State Farm's objection that the requested discovery is too broad because

it is not limited to the adjusters who denied Plaintiffs claims fails to show specific prejudice or

harm. As previously stated, Topic No. 9 does not seek individual employees' personnel files but

rather information about whether State Farm has a company-wide practice of using financial

incentives to encourage its employees to deny or underpay claims. To the extent State Farm

argues Topic 9 is not proportional to the interests of the case, this generic and conclusory

argument is insufficient to meet State Farm's burden to show specific prejudice or harm. The

argument is also belied by State Farm's objection to Topic 9 that "[n]o such incentives and

bonuses were awarded or earned by Defendant's claims personnel or adjusters based upon the

amount of money paid or not paid in settlement of underinsured claims.            . . . . As such,

Defendant has no documents to produce in response to this inquiry." (ECF No. 33 at 3.)




                                                 8
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 9 of 10 PageID #: 147



       State Farm's objection that Topic No. 9 is too broad because it seeks information

concerning both uninsured and underinsured motorist claims lacks adequate specificity to

establish that the requested discovery is of such marginal relevance that the potential harm

occasioned by allowing it outweighs the ordinary presumption in favor of broad disclosure.

State Fann does not establish, for example, that its claims adjusters handle only uninsured or

underinsured claims, but never both; or that State Farm's policies as to financial incentives for

claims handlers or adjusters are different for uninsured and underinsured motorist claims.

       State Fann asserts in its Reply that it produced the applicable documents governing

factors that can and cannot be considered in evaluating claims representatives' performance and

offered to stipulate to their authenticity, and that it offered to present the involved claims

representatives to testify in their individual capacities on the issues of what incentives were or

were not available to them and which may have affected the events in this case. (ECF No. 37 at

2-3.) The Court does not consider new arguments raised in a Reply, as Plaintiff does not have

the opportunity to respond. Further, this argument appears to contradict State Farm's waiver

argument. Finally, State Farm does not support its new argument with evidence, such as the

copies of the documents it references.        Attorney assertions in briefs to the Court do not

adequately substitute for affidavits and other forms of evidence. Vallejo v. Amgen, Inc., 903

F.3d 733, 743-44 (8th Cir. 2018).

       State Farm's objection that Topic No. 9 is too broad because it is not limited in time is

valid. The topic will be limited to documents in effect between the time of the motor vehicle

accident described in Plaintiff's Petition and the date this lawsuit was filed.




                                                  9
Case: 4:20-cv-00534-RLW Doc. #: 38 Filed: 02/18/21 Page: 10 of 10 PageID #: 148



       Accordingly,

       IT IS HEREBY ORDERED that Defendant State Farm Mutual Automobile Insurance

Company's Motion for Protective Order Concerning 30(b)(6) Deposition Topic No. 9 (ECF No.

32) is GRANTED in part and DENIED in part; the Motion is GRANTED to the extent that

Plaintiffs Rule 30(b)(6) deposition Topic No. 9 will be limited in time to the period between the

date of the motor vehicle accident described in Plaintiffs Petition and the date this lawsuit was

filed. The Motion is DENIED in all other respects.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE


Dated this   j!l!!:_   day ofFebruary, 2021.




                                               10
